NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRADFORD PAUL GOODMAN; PETER                    No.    18-35145
WESLEY GOODMAN,
                                                D.C. No. 2:17-cv-00010-TOR
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

HEAT AND FROST INSULATORS AND
ALLIED WORKERS LOCAL 82; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Bradford Paul Goodman and Peter Wesley Goodman appeal pro se from the

district court’s judgment dismissing their labor and employment action for failure

to serve the summons and complaint under Federal Rule of Civil Procedure 4(m).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001).

We affirm.

      The district court did not abuse its discretion by dismissing plaintiffs’ action

without prejudice because plaintiffs failed to effect timely and proper service of the

summons and complaint and did not show good cause for their failure, after being

given notice and an opportunity to do so. See Fed. R. Civ. P. 4(h) (setting forth

how to serve a corporation or association); Fed. R. Civ. P. 4(m) (district court may

dismiss an action without prejudice for failure to serve, after providing notice to

the plaintiff and absent a showing of good cause); In re Sheehan, 253 F.3d at 512

(discussing Rule 4(m)’s “good cause” standard).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for reconsideration because plaintiffs failed to demonstrate any grounds for relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

Cir. 1993) (setting forth standard of review and grounds for relief from judgment

under Fed. R. Civ. P. 60(b)).

      AFFIRMED.




                                          2                                    18-35145